Citation Nr: 1437716	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-07 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of urinary tract infections (UTIs), to include cystitis.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to February 2007. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing before the Board in June 2012, but in June 2012, the Veteran's then-representative requested that the hearing be rescheduled due to a scheduling conflict.  In a July 2014 letter, VA requested that the Veteran clarify whether she still wished to have a Board hearing, and informed her that if she did not respond within 20 days, the Board would assume she did not want a hearing and proceed accordingly.  The Veteran did not respond.


FINDING OF FACT

The Veteran has not had any residual disability related to UTIs or cystitis at the time of her October 2007 claim for benefits and has not had one at any time since.


CONCLUSION OF LAW

The criteria for service connection for residuals of UTIs, to include cystitis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of her claimed disability in April 2008.  This examination and its associated report and November 2008 addendum report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision.  The examination report was based on examination of the Veteran by a physician with appropriate expertise.  Also, while in a February 2009 statement the Veteran requested a new VA examination on the basis that the VA examiner did not review the claims file, the VA examiner reviewed the claims file before providing the April 2008 and November 2008 opinions.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in her October 2008 notice of disagreement and February 2009 substantive appeal, the Veteran asserts that when she was stationed in Iraq, she had to hold her urine for hours and had difficulty remaining hydrated.  She asserts that, ever since her deployment, her urinary system has been disrupted, she sometimes cannot contain urine, at times it hurts to urinate, and she has UTIs very often.  

However, for the reasons set forth below, service connection for residuals of UTIs, to include cystitis, is not warranted in this case.

Service treatment records reflect that the Veteran presented in September 2005 with possible new UTI.  She reported a burning sensation when urinating during the past two weeks.  The diagnosis was acute cystitis.  During her October 2007 examination for separation from service, the Veteran reported a history of painful urination, and stated that she constantly had "urine infection."

VA treatment records from May 2007 to February 2009 indicate that, in April 2008, the Veteran was seen from complaints of recurrent UTIs, and reported that she got them every two months.  The diagnosis was recurrent UTIs.  In December 2008, the Veteran was seen again with complaint of recurrent UTIs with urge incontinence and frequency and strong odor in her urine.  On examination, there was minimal bleeding from the cervical canal and cervical movement tenderness.  The assessment was recurrent UTIs and dysmenorrhea from pelvic inflammatory disease, and it was noted that there would be treatment with a course of Flagyl and reevaluation in two to three weeks if problems persisted.  

The only competent and probative opinion evidence regarding whether the Veteran has residuals of in-service UTIs, to include cystitis, is that of a VA examiner.  On April 2008 VA examination, the Veteran reported frequent episodes of bladder infection since service, usually every three months, and reported that she received outpatient treatment for such infections, and that they usually resolved once she took antibiotic treatment.  She also stated that she had an active infection and was going to start the antibiotic treatment.  The examiner noted the September 2005 treatment for acute cystitis, and that the Veteran had been evaluated in April 2008 and was given ciprofloxacin for infection based on results of March 2008 urinalysis in which she was found to have E. coli in the urine.  The diagnosis was acute active cystitis.  The examiner stated that there were no kidney residuals as a result of the cystitis as her kidney function was normal.  

In a November 2008 addendum, the VA examiner again reviewed the claims file and noted that the Veteran had episodes of acute cystitis in service, that she had been treated with oral antibiotics, which resolved the infection once she completed the course, and that there was no residual kidney insufficiency or kidney problems related to the cystitis, which was temporary.  The examiner stated that the Veteran was found to have acute cystitis on VA examination in April 2008 and was prescribed ciprofloxacin for it, but that her urine cultures in September 2008 were not consistent with active urine infection.  The examiner stated that the Veteran did not have a chronic or permanent residual cystitis or UTI that was related to the UTI during service.  The examiner explained that the UTI that had occurred during service had been treated successfully with oral antibiotics, and that there was no residual kidney insufficiency.  

The Board finds the VA examiner's opinions to be persuasive.  The examiner was a physician with appropriate expertise who thoroughly reviewed the record and discussed in detail the Veteran's past UTI and cystitis problems.  The examiner also clearly explained that, while the Veteran had had acute UTIs and cystitis, including in service, there was no chronic condition or residual disability of the Veteran's UTI's, which had resolved with antibiotics.  There is no medical opinion or other such probative evidence contradicting the VA examiner's opinion, or otherwise demonstrating that the Veteran has clinically ascertainable residual disability of UTIs or cystitis, and the Veteran has not identified any.  

The Board acknowledges the Veteran's assertion in a February 2009 statement that it was not possible to have a history of UTIs and not to have a chronic disability.  In this regard, the Board notes the diagnosis of "recurrent UTI" in VA treatment records, which were the result of the Veteran's own reported medical history of recurrent UTIs.  However, in this case, the determination of whether the Veteran has a current, chronic medical disorder related to her in-service UTIs or acute cystitis, is one that is medical in nature, and requires medical expertise to make.  Therefore, the Veteran is not competent to diagnose a chronic medical disorder related to UTIs or cystitis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Moreover, even if the Veteran were competent to make any such determination, the Board would find it to be greatly outweighed by the expert opinion of the VA examiner, which the Board finds persuasive for the reasons given above.  

Thus, the evidence reflects that the Veteran did not have residual disability related to UTIs or cystitis at the time of her October 2007 claim for benefits and has not had one at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, service connection for residuals of UTIs, to include cystitis, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of UTIs, to include cystitis, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


